DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on May 20, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,729,574 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
	Applicant’s amendments to claims 17, 31, and 36, and the cancellation of claim 19 and 34 in the response filed May 20, 2022, are acknowledged by the Examiner. 
	Claims 17-18, 20-33, 35-36 are pending in the current action. 
Response to Arguments
	Applicant’s terminal disclaimer has overcome the double patenting rejection, it is therefore withdrawn.
	Applicant’s amendment to claims 31 and 36 have overcome the current claim objections they are therefore withdrawn.
	Applicants cancellation of claim 34 has overcome the corresponding claim objection and 112 rejection, they are therefore withdrawn. 
Allowable Subject Matter
Claims 17-18, 20-33, 35-36 as presented in the amendments filed May 20, 2022, are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance: 
Claims 17, 31, and 36 are allowed because the closest prior art of record fails the disclose an ankle orthosis having a foot part, a shin part that is configured to extend along and bear on the front of the shin, and a spring part; the foot part, spring part, and shin part being separate and connected pieces; the spring part extends downwardly and in a posterior direction from the shin part to a portion of the spring positioned directly posterior of a rotation axis of an ankle of the foot, the spring forming a hinge area, and the spring has a smallest width measured in the anterior-posterior direction along the portion of the spring.
The closes prior art of record is Lindh et al (US 2009/0037001) which discloses an ankle orthosis having a foot part (Fig 1, part 2), a shin part that is configured to extend along and bear on the front of the shin (Fig 1, shin part 4/5), and a spring part (Fig 1, spring 3); the spring part extends downwardly and in a posterior direction from the shin part to a portion of the spring positioned directly posterior of a rotation axis of an ankle of the foot (Fig 1, [0005]), the spring forming a hinge area ([0016]). Lindh et al, alone or in combination, is silent on the foot part, spring part, and shin part being separate and connected pieces; and the spring has a smallest width measured in the anterior-posterior direction along the portion of the spring.
Claims 18, 20-30, 32-33, 35 are allowed due to their dependency on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786